--------------------------------------------------------------------------------

10.114

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

CONCORD HOLDING GROUP, LLC
COLLATERALIZED SECURED PROMISSORY NOTE
BACK END NOTE


$78,000.00 New York, New York    June 8, 2017

1.           Principal and Interest

FOR VALUE RECEIVED, Concord Holding Group, LLC, a New York Limited Liability
Company (the "Company") hereby absolutely and unconditionally promises to pay to
Lithium Exploration Group, Inc., a Nevada Corporation (the "Lender"), or order,
the principal amount of Seventy Eight Thousand Dollars ($78,000.00) no later
than March 8, 2018, unless the Lender does not meet the "current information
requirements" required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note) and cross
cancel its payment obligations under this Note as well as the Lenders payment
obligations under the offsetting note. This Full Recourse Note shall bear simple
interest at the rate of 10%.

2.           Repayments and Prepayments; Security.

a.           All principal under this Note shall be due and payable no later
than March 8, 2018, unless the Lender does not meet the "current information
requirements" required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note) and cross
cancel its payment obligations under this Note as well as the Lenders payment
obligations under the offsetting note.

b.           The Company may pay this Note at any time. This note may not be
assigned by the Lender, except by operation of law.

--------------------------------------------------------------------------------

10.114

c.           This Note shall initially be secured by the pledge of the $85,800,
10%, convertible promissory note issued to the Company by the Lender on even
date herewith, (the “Lender Note”).

--------------------------------------------------------------------------------

10.114

The Company may exchange this collateral for other collateral with an appraised
value of at least $78,000.00, by providing 3 days prior written notice to the
Lender. If the Lender does not object to the substitution of collateral in that
3-day period, such substitution of collateral shall be deemed to have been
accepted by the Lender. Notwithstanding the foregoing, an exchange of collateral
for $78,000.00 in cash shall not require the approval of the Lender. All
collateral shall be retained by Cassi Olson, Esq., which shall act as the escrow
agent for the collateral for the benefit of the Lender. The Company may not
effect any conversions under the Lender Note until it has made full cash payment
for the portion of the Lender Note being converted.

3.           Events of Default; Acceleration.

a.           The principal amount of this Note is subject to prepayment, in
whole or in part, upon the occurrence and during the continuance of any of the
following events (each, an "Event of Default"): the initiation of any
bankruptcy, insolvency , moratorium, receivership or reorganization by or
against the Company, or a general assignment of assets by the Company for the
benefit of creditors. Upon the occurrence of any Event of Default, the entire
unpaid principal balance of this Note and all of the unpaid interest accrued
thereon shall be immediately due and payable. The Company may offset amounts due
to the Lender under this Note by similar amounts that may be due to the Company
by the Lender resulting from breaches under the Lender Note.

b.           No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder , now or hereafter existing at law
or in equity or otherwise. The Company accepts and agrees that this Note is a
full recourse note and that the Holder may exercise any and all remedies
available to it under law.

4.           Notices.

a.           All notices, reports and other communications required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered , postage prepaid,
addressed (i) if to a Lender, at such Lender's address as the Lender shall have
furnished the Company in writing and (ii) if to the Company at such address as
the Company shall have furnished the Lender(s) in writing.

b.           Each such notice, report or other communication shall, for all
purposes, under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.

2

--------------------------------------------------------------------------------

10.114

5.           Miscellaneous.

a.           Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.

b.           No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable, in whole or in part, in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.

c.           While this Note is outstanding and to the extent the Company grant
any other party more favorable investment terms (whether via interest rate,
original issue discount, conversion discount or look-back period), the terms of
the Note shall automatically adjust to match those more favorable terms.

d.           If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.

e.           This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of New York (without reference to conflict
of laws).

f.           This Note shall be binding upon the Company's successors and
assigns, and shall inure to the benefit of the Lender's successors and assigns.

3

--------------------------------------------------------------------------------

10.114

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date herein above written.

CONCORD HOLDING GROUP LLC     By:     Title:         APPROVED:  

 

LITIHIUM EXPLORATION GROUP, INC. By:  [exhibit10-114x5x1.jpg] Title: CEO

4

--------------------------------------------------------------------------------